United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3782
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Daniel Stelmacher

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: June 13, 2022
                              Filed: July 25, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Daniel Edward Stelmacher pled guilty to unlawfully possessing a firearm in
violation of 18 U.S.C. §§ 922(g)(1), 922(g)(3), and 924(a)(2). The district court1
sentenced him to 24 months in prison and three years of supervised release. As a

      1
      The Honorable Charles J. Williams, United States District Judge for the
Northern District of Iowa.
condition of release, the court prohibited Stelmacher from having “contact with
children under the age of 18 . . . without the prior written consent of the United States
Probation Office.” Stelmacher objected to this condition and appeals. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       This court reviews for abuse of discretion the district court’s decision to
impose a special condition of supervised release. United States v. Hobbs, 845 F.3d
365, 367 (8th Cir. 2016). A special condition must be reasonably related to the §
3533(a) factors, involve “no greater deprivation of liberty than is reasonably
necessary” for § 3533(a)’s purposes, and must be “consistent with any pertinent
policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3583(d). “In
fashioning a special condition of supervised release, a court must make an
individualized inquiry into the facts and circumstances underlying a case and make
sufficient findings on the record so as to ensure that the special condition satisfies
the statutory requirements.” United States v. Schaefer, 675 F.3d 1122, 1124 (8th
Cir. 2012).

      Stelmacher believes the district court abused its discretion because the
condition is not related to the nature of his conviction, his characteristics, or the
purpose of sentencing. This belief has no merit. The district court conducted an
individualized inquiry into Stelmacher’s case, rejecting two conditions that would
prohibit him from being present at places where minor children under 18 congregate
and require him to participate in an evaluation for sex offender treatment. It found
the appealed condition necessary, however, based on his sexual assault of a 13-year-
old in 2007 and his failure to register as a sex offender. About the appealed
condition, it said:

      It is less restrictive of the defendant than the other conditions, imposes
      on his liberty interests less, and does still provide some protection to
      the community while he’s on supervision. I note that this is a 3-year
      term of supervised release, so this is not a lifetime condition on him.
      And so for 3 years while he’s under supervision of this court, restricting
      him from having contact with children under the age of 18, unless it’s
                                          -2-
      his own children, is an appropriate restriction given his criminal history
      here. And so I will sustain the defendant’s objections to paragraphs 83
      and 85, but not 82.

       Stelmacher relies on United States v. Scott, 270 F.3d 632 (8th Cir. 2001),
where this court rejected sex-offender related special conditions because they bore
“no reasonable relationship to the nature of the convicted offense” of bank robbery,
but rather were based on a sex-related conviction that occurred more than 15 years
prior. Scott, 270 F.3d at 636. And in the 15 years between the sex-related conviction
and bank robbery, Scott had no repeated sex-related misconduct. Id. After Scott,
this court clarified that not all special conditions of release must be related to a
defendant’s offense of conviction. See United States v. Smart, 472 F.3d 556, 559
(8th Cir. 2006) (noting this court has “upheld special conditions of supervised
release not directly related to the offense for which the defendant is being sentenced
where the special conditions are related to another offense that the defendant
previously committed”).

       Although the challenged special condition is not related to the offense of
conviction, it is related to a previous offense and recent conduct. Stelmacher first
faced the challenged condition at his 2012 sentencing for unlawfully possessing a
controlled substance. See United States v. Stelmacher, 891 F.3d 730, 732 (8th Cir.
2018). At that time, the court also required supervised visits with his minor children.
Id. In 2018, after multiple violations of these conditions of release, Stelmacher
appealed the condition requiring supervised visits with his minor child. He did not
appeal the condition prohibiting contact with children under 18. Id. This court
affirmed. Id. Since 2018, Stelmacher has engaged in repeated, unapproved contact
with his minor child and was convicted of a sex offender registry violation. Unlike
Scott, Stelmacher’s sex-offender-relevant misconduct is recent.

      The district court did not abuse its discretion in imposing the condition,
considering Stelmacher’s conviction for sexual assault and his recent violations of
sex-related conditions of supervised release.

                                         -3-
                        *******
The judgment is affirmed.
                ______________________________




                            -4-